ORDER
PER CURIAM.
Defendant appeals a conviction for forcible rape and forcible sodomy for which he was originally sentenced to two consecutive terms of twenty-five years’ imprisonment. This court remanded the case to the circuit court on February 13, 1991, for resentenc-ing. See State v. Harger, 804 S.W.2d 35 (Mo.App.1991). Defendant was resen-tenced to consecutive terms of twenty-five years’ imprisonment pursuant to this mandate.
Defendant contends: the trial court “failed to consider [defendant’s] reputation *25and lack of prior convictions in arriving at the length of sentence in that a presen-tence investigation and other evidence was presented showing that [defendant] should have received concurrent rather than consecutive sentences”; the trial court “failed to comply with the intent of the court of appeals when it issued its mandate remanding the case for resentencing”; and the circuit judge “showed bias and prejudice against [defendant] at the resentencing.” We find the trial court did not abuse its discretion in imposing consecutive sentences. Dorsey v. State, 761 S.W.2d 676, 677 (Mo.App.1988); State v. Tilley, 569 S.W.2d 346, 350 (Mo.App.1978).
No jurisprudential purpose would be served by an extended written opinion. Judgment affirmed in accordance with Rule 30.25.